Citation Nr: 1809365	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-20 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	Robert Norris, Attorney


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to November 1971, and died on January [REDACTED], 2009.  The Appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 Administrative Decision by the Department of Veterans Affairs (VA) Pension Maintenance Center (PMC) in Milwaukee, Wisconsin, which did not recognize the Appellant as the Veteran's surviving spouse for all benefits administrated by the VA.  Jurisdiction has since transferred to the Regional Office (RO) in Montgomery, Alabama.    

In July 2017, the Appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

Since the Agency of Original Jurisdiction (AOJ) issued the April 2014 statement of the case (SOC) the Appellant has submitted additional evidence, along with waivers of consideration of this evidence by the AOJ.  


FINDINGS OF FACT

1.  The Veteran died on January [REDACTED], 2009.

2.  The Veteran and Appellant resided in Alabama at the time of his death.
3.  At the time of the Veteran's death, common law marriage was valid in the State of Alabama.

4.  Clear and convincing evidence shows the Veteran and Appellant entered into a common law marriage more than one year before the Veteran's death.


CONCLUSION OF LAW

The criteria for recognizing the Appellant as the surviving spouse of the Veteran for VA purposes have been met.  38 U.S.C. §§ 101(3), 103, 1310 (2012); 38 C.F.R. §§ 3.1, 3.50, 3.54, 3.205 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefit sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  The Merits of the Surviving Spouse Claim

The term "surviving spouse" means a person of the opposite sex who was the spouse of a Veteran at the time of the Veteran's death, and who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the Veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C. § 101(31); 38 C.F.R. § 3.50.  For VA benefits purposes, a marriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).  For VA death benefits entitlement purposes, the Veteran must have been married to the Appellant for over one year or for any period of time if a child was born of the marriage.  
38 C.F.R. § 3.54.

Though a man marries ever so often, he can have but one lawful wife living.  So long as she is living, and the marriage bond remains in full force, all his subsequent marriages, whether meretricious, or founded in mistake and at the time supposed to be lawful, are utterly null and void.  Martin's Heirs v. Martin, 22 Ala. 86 (1853); 14 Alabama Digest, Marriage, page 128; United States v. Barker, 5 Cir. 70 F.2d 1002 (1935).  See also, Hines v. Hines, 84 So. 712 (Ala. 1920).

Common law marriages were abolished in Alabama effective January 1, 2017.  However, a valid common law marriage entered into before January 1, 2017 is still valid in Alabama.  ALA. CODE § 30-1-20 (LexisNexis 2017).  In Alabama, the elements of common law marriage are (1) capacity, (2) present agreement or mutual consent to enter into the marriage relationship, (3) public recognition of the existence of the marriage, and (4) cohabitation or mutual assumption openly of marital duties and obligations.  See Creel v. Creel, 763 So.2d 943, 946 (Ala. 2000); Adams v. Boan, 559 So.2d 1084, 1086 (Ala. 1990). 

Alabama law requires use of a "clear and convincing" evidentiary standard in determining whether a common law marriage existed between two parties.  Baker v. Townsend, 484 So. 2d 1097, 1098 (Ala. Civ. App. 1986).  This standard is more onerous than the "benefit of the doubt" standard of proof usually employed in VA benefits adjudication, as established in 38 U.S.C. § 5107(b).  The United States Court of Appeals for Veterans Claims (Court) has upheld the Board's use of a clear and convincing standard of proof in determining whether a common law marriage existed between two parties when that standard is in fact required by the jurisdiction within which the parties claim a common law marriage existed.  See Burden v. Shinseki, 25 Vet. App. 178, 186 (2012) (holding that the Board did not err in applying Alabama's "clear and convincing proof" requirement when determining whether the parties were common law married under Alabama law).  

Further, 38 U.S.C. § 103(c) requires that a marriage shall be proven as valid according to the law of the place where the parties resided at the time of the marriage or the law of the place whether the parties resided when the right to benefits accrued. 

In cases involving alleged common law marriages, there must be proof of a common law marriage for the purpose of receiving VA benefits.  Supporting evidence of common law marriage should include affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as the result of the relationship.  This evidence should be supplemented by affidavits or certified statements from two or more persons who know as the result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife, and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a).

The Appellant asserts that she entered into a common law marriage with the Veteran. 

At her July 2017 Board hearing, the Appellant testified to the following facts which the evidentiary record corroborates.  In April 1958, D.M. and C.M. (neither of who was the Veteran nor the Appellant) were married.  In February 1990, D.M. and C.M. divorced.  See February 1990 divorce decree.  In March 1974, the Veteran first believed he was married to D.M.  He ultimately married her in March 1974.  See March 1974 marriage license.  At that time, she was not eligible to marry the Veteran because doing so would have created a bigamous marriage under Alabama law.  See Martin's Heirs v. Martin, 22 Ala. 86 (1853); 14 Alabama Digest, Marriage, page 128; United States v. Barker, 5 Cir. 70 F.2d 1002 (1935).  See also, Hines v. Hines, 84 So. 712 (Ala. 1920).  In June 1993, the Appellant divorced D.W.  See June 1993 divorce decree.  Thus, the record establishes that the Veteran's March 1974 marriage to D.M. was null and void.

The Veteran and the Appellant met in 2005 and started holding themselves out as husband and wife six months later; further, they traveled back and forth between Michigan and Alabama.  See July 2017 Board hearing.  A family member attested to the fact that the couple moved to Alabama in November 2007.  See E.Y. Form VA 21-4171.  Further, the Veteran introduced the Appellant as his wife and she introduced him as her husband.  In March 2008, the Veteran and the Appellant had an official wedding to celebrate their union; specifically, the Veteran had gotten sick and the parties wanted to have a party.  However, as stated at the Board hearing, the parties had held themselves out as married for three or four years before the wedding.  See July 2017 Board hearing. Several witnesses corroborate this account.  See August 2010 T.J. statement; see also November 2009 T.S. statement.

Based on the evidence of record, and according to the laws of Alabama, the Appellant has presented clear and convincing evidence that she was in a common law marriage with the Veteran.

The first threshold element of common law marriage is met, as neither party was married at the time of the union in 2005.  As stated above, the Appellant divorced in June 1993 and the Appellant's marriage to D.M. was null and void.  Therefore, the Board finds the Veteran and Appellant demonstrated the requisite level of capacity to enter into a common law marriage.

The second threshold element of common law marriage was also met.  The Veteran and Appellant lived together from 2005 until the Veteran's unfortunate death.  The record establishes that the parties lived at the same address; further, the Veteran and Appellant also received a marriage license from the State of Alabama in March 2008.  See March 2008 marriage license.  The Appellant also reported the parties agreed to be husband and wife at her July 2017 Board hearing.   

The third threshold element of common law marriage was also met.  As stated above, the Veteran and Appellant's family and church members recognized the marriage publicly before the March 2008 ceremony.  

Finally, the fourth threshold element of common law marriage was met.  Multiple documents submitted by the Appellant show both the Veteran and Appellant under a shared address in Alabama.  In addition, the Appellant testified at her Board hearing, which is further corroborated with lay statements from other parties, that the couple cohabitated since at least 2005 and held themselves out as husband and wife.  

Accordingly, with all four threshold elements satisfied to establish the existence of a common law marriage according to Alabama law, the Board finds the Appellant is entitled to recognition as the Veteran's surviving spouse.




ORDER

Entitlement to recognition as the Veteran's surviving spouse for purposes of establishing eligibility for DIC is granted.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


